Citation Nr: 0533076	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the appellant has met the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The appellant claims that he has recognized service in the 
armed forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision letter issued by 
the VA Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied the 
appellant status as a veteran, and the appellant did not 
appeal.

2.  Evidence received since the October 2002 Board decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence presented to reopen the issue of whether the 
appellant has met the basic eligibility requirements for 
Department of Veterans Affairs benefits is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the 
appellant's claim to reopen was received in March 2003.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the claim, VA 
notified the appellant by letter dated in April 2003 that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to provide information or evidence to assist 
in verifying his claimed military service.  The RO issued 
another notice letter in July 2003. 

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the appellant in the development of his claim is 
not triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  
In any event, the lack of recognized service precludes the 
need for further development in this case.  38 C.F.R. 
§ 3.159(d)(1).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the duty 
to notify and assist reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  

The new and material evidence requirement set forth in 38 
U.S.C.A. § 5108 applies to the reopening of a claim that was 
previously disallowed for any reason.  Nothing in the 
statutory language of 38 U.S.C.A. § 5108 suggests that the 
statute does not apply to claims that originally were 
disallowed because the appellant's veteran status was not 
established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000).

The evidence of record at the time of the Board's October 
2002 decision did not establish any verified military 
service, and this decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 3.104, 20.1103.  The Board concluded in its 
decision that no new and material evidence had been presented 
since the last final decision and that the appellant had made 
several unsuccessful attempts to reopen his claim since the 
Board's February 1987 decision, which denied the claim on the 
merits.  


To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The evidence received since October 2002 consists of 
additional statements from the appellant regarding his 
alleged military service from August 5, 1970, to August 5, 
1972, and this is found in both written submissions and 
hearing testimony.  A review of this evidence, however, 
reveals no additional information or evidence that would 
either verify or assist in verifying the appellant's claimed 
military service.  

While somewhat detailed, the appellant's recent statements 
addressing his purported service are cumulative, redundant 
statements, which simply reiterate information of record 
prior to the last final decision.  For instance, these 
statements include information that he was drafted in 
Chicago, Illinois; attended basic training in Fort Bragg, 
North Carolina; attended flight school in California; 
achieved the rank of Captain during his two-year term; 
transferred to Europe; and served in the Republic of Vietnam, 
where he was shot down and taken as a prisoner of war by the 
North Vietnamese military.
  
Although some of the appellant's statements since October 
2002 include new details of his purported activities in 
service, it is not the sort of information that can be 
considered new and material because it does not reflect 
personal information different than that previously provided 
to the service department, such as a different spelling of 
his name or a different social security number.  Hence, the 
record contains no new and material evidence that would be 
considered additional evidence warranting a further request 
to the service department to verify or recertify military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The evidence received since October 2002 does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that the evidence 
received subsequent to the October 2002 Board decision is not 
new and material and does not serve to reopen the appellant's 
claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the issue of whether the appellant has met 
the basic eligibility requirements for VA benefits is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


